Citation Nr: 0215437	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  96-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for schizophrenia.  

2.  Entitlement to service connection for major depression.  

(The issues of entitlement to an increased rating for wedging 
of the thoracic spine at T9 with limitation of motion, 
currently evaluated as 10 percent disabling; entitlement to 
an increased rating for residuals of stress fracture of the 
os calcis, right currently evaluated as 10 percent disabling; 
entitlement to an increased rating for residuals of stress 
fracture of the left distal tibia and fibula, currently 
evaluated as 10 percent disabling; entitlement to an 
increased rating for right distal tibia and fibula, currently 
evaluated as 10 percent disabling; entitlement to a total 
rating based on individual unemployability (TDIU) will be 
addressed in a separate decision.)  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1987 to July 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1995 rating decision of the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veteran's affairs (VA).  

As a preliminary matter, the Board notes that in a February 
1996 statement, the claim for service connection for stress 
fractures of the hips was withdrawn.  The veteran requested a 
Travel Board hearing in the VA Form 9, dated in November 
1998.  However, she subsequently canceled her request for a 
hearing in July 2000.  She was afforded RO hearings in May 
1996 and June 1998.  

The Board further notes that in supplemental statements of 
the case issued in November 2000 and June 2002, the RO 
phrased the issues regarding the claims for psychiatric 
disabilities as to whether new and material evidence had been 
received to reopen claims for schizophrenia and depression.  
However, the claims have remained open since the June 1995 
rating decision and, therefore, the Board has styled the 
issues as noted on the title page and de novo review is 
undertaken in the decision below.  

The Board is undertaking additional development on 
entitlement to an increased rating for wedging of the 
thoracic spine at T9 with limitation of motion, currently 
evaluated as 10 percent disabling; entitlement to an 
increased rating for residuals of stress fracture of the os 
calcis, right currently evaluated as 10 percent disabling; 
entitlement to an increased rating for residuals of stress 
fracture of the left distal tibia and fibula, currently 
evaluated as 10 percent disabling; entitlement to an 
increased rating for residuals of a stress fracture of the 
right distal tibia and fibula, currently evaluated as 10 
percent disabling; entitlement to a total rating based on 
individual unemployability (TDIU) pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran is shown to have received psychiatric 
treatment prior to her active service from 1975.  

3.  Schizophrenia and major depression were not shown during 
the veteran's active service.  

4.  Psychiatric disability is not shown to have undergone an 
increase in severity during military service.  

5.  A psychosis is not shown to have been present within the 
initial postservice year.  


CONCLUSIONS OF LAW

1.  Schizophrenia is not shown to have been incurred in or 
aggravated by military service, and a psychosis was not shown 
to a compensable degree within the initial postservice year.  
38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  

2.  The presumption of soundness is overcome by clear and 
unmistakable evidence that psychiatric disability existed 
prior to active service.  38 U.S.C.A. §§ 1111, 1132, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(b) 
(2001).  

3.  The veteran's schizophrenia and major depression were not 
aggravated by her military service, and service connection is 
therefore not warranted.  38 U.S.C.A. § 1153 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.306 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect).  The 
VCAA provided that nothing in the amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations, 
likewise, apply to any claim for benefits received by VA on 
or after November 9, 2000, as well as to any claim filed 
before that date but not decided by the VA as of that date, 
with the exception of the amendments to 38 C.F.R. § 3.156(a) 
relating to the definition of new and material evidence and 
to 38 C.F.R. § 3.159 pertaining to VA assistance in the case 
of claims to reopen previously denied final claims (the 
second sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which 
apply to any claim to reopen a finally decided claim received 
on or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate the claim and inform 
the veteran whether the veteran or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate her claim, including the 
requirements to reopen her claim, by means of the discussions 
in the June 1995 and September 1996 rating decisions, 
February 1996 statement of the case and the September 1996, 
March 1998, October 1998, November 2000, June 2002 
supplemental statements of the case.  She was specifically 
told that there was no evidence showing that she currently 
has a psychiatric disability that may be associated with 
injury, disease or event of her military service.  The RO 
also notified her by letter dated in May 2001 of the type of 
evidence needed to establish a claim for service connection.  
Therefore, VA has no outstanding duty to inform her that any 
additional information or evidence is needed. 

VA attempted to inform the veteran of which information and 
evidence she was to provide to VA and which information and 
evidence VA would attempt to obtain on her behalf.  In a 
letter dated in May 2001 the RO asked her to specify where 
she had received treatment and solicited releases to obtain 
her private records.  Finally, a report of contact dated in 
June 2001 shows that the veteran indicated that she had no 
further information to submit.  Further, the appellant has 
been provided the opportunity the present testimony at 
hearings on appeal at the RO.  Also, as previously pointed 
out, she withdrew a request for Travel Board hearing.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Here, the RO obtained the 
veteran's available service medical records.  The RO has 
obtained and associated with the claims folder copies of 
treatment reports from those medical providers identified by 
the veteran.  The RO has also obtained a favorable decision 
and records from the Social Security Administration (SSA).   
The RO also obtained the veteran's VA medical records.

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  
Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The clinical evidence of record shows that the veteran was 
treated initially in 1975 or 1976 for a nervous condition 
variously classified.  An August 1977 report from George W. 
Jackson Community Mental Health Center shows that the veteran 
was first seen as an outpatient in April 1976 for 
nervousness, inability to sleep, fear of being alone, 
associated with depressive neurosis.  While obtaining 
inpatient care, the veteran was treated with Thorazine, and 
she was contacted on seven occasions as an outpatient, the 
last contact being in October 1976.  A May 1985 discharge 
summary from the same facility show that the veteran had no 
diagnosis on Axis I but was noted to have passive aggressive 
personality disorder.  Finally, a diagnosis of adjustment 
disorder with mixed personality features was recorded in the 
discharge summary, dated in January 1987, just prior to the 
veteran's entrance into active service.  As a consequence, it 
seems clear that prior to the veteran's entrance into active 
service she demonstrated a neurosis and a personality 
disorder.  

No neuropsychiatric disability or psychosis was noted on the 
report of the medical examination for entrance into active 
service.  There is no indication of treatment for nervous 
condition of any kind during the veteran's active service.  
The veteran was separated from active service in 1988 with no 
psychiatric disability noted at the time of her military 
discharge.  

In the post-service years, the first documented evidence of 
psychiatric treatment is recorded in private records from 
March 1990.  A record from George W. Jackson Community Mental 
Health Center, dated that month, shows a diagnosis of 
dysthymia.  Other diagnoses include a psychotic disorder not 
otherwise specified, dysthymia rule out major depression and 
schizophrenia recorded in July 1990 and schizoaffective 
disorder recorded in August 1990 as shown by reports of 
treatment from George W. Jackson Community Mental Health 
Center.  The report of the February 1994 VA examination 
reflects psychiatric diagnoses of major depression and 
schizophrenic disorder, paranoid type.  An April 1996 
psychological evaluation from Southwestern Institute shows 
that psychological evaluations confirmed the diagnosis of 
schizophrenic disorder, residual type.  

On the occasions of hearings on appeal at the RO in May 1996 
and June 1998, the veteran testified that she was not 
provided a psychiatric examination at the time of entrance 
into the military service.  She stated that she had been 
hospitalized at a private facility postservice for one month.  
The veteran further noted that she was taking medication for 
psychiatric disabilities.  


Service connection may be established where the evidence 
shows that a particular injury or disease resulting in 
disability was incurred in aggravated by active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

A psychosis is presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

The veteran shall be presumed to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment for service.  Clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service rebuts this presumption.  
38 U.S.C.A. §§ 1111, 1132.  This presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  Crowe v. 
Brown, 7 Vet. App. 238 (1994).  In Crowe, supra, the United 
States Court of Appeals for Veterans Claims (Court), vacated 
and remanded the Board's decision due to failure to provide 
adequate statement of reasons and bases for its conclusion 
that the presumption of soundness did not apply or that it 
was rebutted by clear and unmistakable evidence to the 
contrary.  Specifically, there was an induction examination 
report showing no abnormality, reports of evaluation during 
service that showed normal findings and a medical history of 
some difficulty prior to service.  

When a veteran's condition is properly found to have 
preexisted service, either because it is noted at the time of 
the entry into service or because, as in this case, 
preexistence was demonstrated by clear and unmistakable 
evidence, the presumption of aggravation must be considered.  
A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where 
preservice disability underwent an increase in severity 
during service.  Jordan v. Principi, No. 00-206 (September 
26, 2002), Crowe, supra;.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  

Clearly from the statute as well as the judicial 
interpretation of the law, there must be a demonstration of 
increased disability or a worsening of the veteran's 
condition for the proper application of presumption of 
aggravation.  Jordan, supra.  The Court has held that 
temporary or intermittent inservice flare-ups of a preservice 
condition without evidence of worsening of the underlying 
condition are not sufficient to be considered aggravation in 
service.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  

In the veteran's case, the presumption of soundness on 
entrance into active service is rebutted by clear an 
unmistakable evidence of preexisting nervous condition, 
variously classified.  It is clear at the minimum that the 
veteran had previous diagnoses of a neurosis and a 
personality disorder prior to her entrance into active 
service.  Consequently, it must be determined whether the 
preexisting condition underwent an increase in disability 
during the veteran's military service.  In this case, there 
is not any indication of an augmentation in the severity of 
the veteran's condition during service or any indication that 
treatment was provided therein.  It is also significant to 
note that the available postservice treatment records do not 
show evaluation or treatment for psychiatric disability until 
1990, almost two years after the veteran's separation from 
service.  Thus, it cannot be said that the veteran 
experienced an increase in disability therein.  Consequently, 
the presumption of aggravation does not apply in this case.  

Instead, as previously noted, psychiatric treatment is not 
shown to have been resumed until March 1990, almost two years 
following the veteran's separation from active service.  At 
that time, there is indication of treatment for psychotic 
symptoms.  As noted above, this type of chronic disability is 
presumed to have been incurred in service when shown to have 
become manifested to a degree of 10 percent within the 
initial postservice year.  However, in this case, no 
psychotic symptoms were shown until almost two years 
following the veteran's discharge from military service.  
Thus, the presumption of inservice incurrence of a psychosis 
cannot be applied in this case.  

In view of the foregoing, the preponderance of the evidence 
is against the claims for service connection for 
schizophrenia and major depression as these conditions are 
not shown to be related to injury, disease or any event of 
the veteran's active service.  In this regard, they are not 
shown to have been incurred in or aggravated by active 
service, and a psychosis is not shown to have been present to 
a compensable degree within the initial postservice year.  


ORDER

Entitlement to service connection for schizophrenia is 
denied.  

Entitlement to service connection for major depression is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

